DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 02/18/2021.
Claims 23, and 27 have been amended and are hereby entered.
Claims 29-36 have been added.
Claims 10-22, 24-26, and 28 have been canceled.
Claims 1-9, 23, 27, and 29-36 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 02/18/2021 and 03/23/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Interpretation

In claims 1, 2, 3, 5, 23, 29, 30, and 32, the claims recite several “so that…” clauses describing functions to be performed by the biometric information server and authorization server, such as the clause “transmitting the biometric characteristic information to a target biometric information server, so that the target biometric information server determines card information of the user according to the biometric characteristic information for feedback” and “transmitting a transaction request to an authorization server corresponding to the card information, so that the authorization server performs authorization verification on a transaction corresponding to the transaction request”.  These limitations subsequent to “so that” are interpret as intended use of the target biometric characteristic information server and the authorization server, as the steps in the method claims that the servers perform are not positively recited as occurring, and with regards to the apparatus and CRM claims, the servers are not positively recited as being part of the apparatus or CRM, and therefor do not further limit the scope of the apparatus and CRM. The intended use language in the claim merely states the result of the limitation in the claim and adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 22); Amazon.com Inc. v. Bamesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 21). Hence the intended use limitations are not given patentable weight.

In general, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
statements of intended use or field of use,
"adapted to" or "adapted for" clauses,
"wherein" clauses, or
"whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.
The rejections given below are interpreted in light of 35 U.S.C. § 112, rejections and the claim interpretation discussed above.
	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 29-36 depend on claim 10, however claim 10 has been cancelled.  It’s not clear what independent claim claims 29-36 are meant to depend on.  For the purposes of this examination, the Examiner will interpret these claims to depend on claim 23.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per MPEP 2106.03, Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Claim 27 recites a computer-readable storage medium (which has computer programs stored thereon) that performs several functions. The program and functions are not claimed as embodied in a non-transitory computer-readable media and are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.03). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “a program” lacking storage on a non-transitory medium, which does not enable any underlying functionality to occur. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.   

Claims 1-9, 23, 27, and 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) – Asides from claim 27 (as noted above, which is directed towards non-statutory software per se), the claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the remaining claims are directed towards a method and apparatus (assuming dependent claims 29-36 depend on 23 rather than cancelled claim 10). 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
capturing biometric characteristic information of a user;
transmitting the biometric characteristic information to a target biometric information server, so that the target biometric information server determines card information of the user according to the biometric characteristic information for feedback;
receiving the card information of the user fed back by the target biometric information server;
transmitting a transaction request to an authorization server corresponding to the card information, so that the authorization server performs authorization verification on a transaction corresponding to the transaction request;
receiving a transaction authorization verification result fed back by the authorization server; and
performing the transaction according to the transaction authorization verification result.

The steps recited above under Step 2A Prong 1 of the analysis under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting that the apparatus comprises a processor, and memory nothing in the claim elements are directed towards anything other than  commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an apparatus comprising a processor, and memory.  The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the additional elements are other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using an apparatus comprising a processor, and memory to perform the steps recited above in Step 2A Prong 1 of the analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving biometric and payment data over network to perform a transaction. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-9 are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas further the defining the abstract idea and what information is sent over the network.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-9, 23, 27, 30-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bigioi (US Patent Application Publication 20180189767), “Bigioi” in view of Maheshwari, et al. (US Patent Application Publication 20190057390), “Maheshwari”.
As per claim 1, Bigioi discloses:
A transaction processing method, characterized in that the method comprises: [0006]
capturing biometric characteristic information of a user;  [0056] In many embodiments, biometric authentication of a user can include any or all of: capturing biometric information using one or more biometric sensors and an application processor on the portable device, sending the biometric information to a secure biometric processor on the portable device
transmitting the biometric characteristic information to a target biometric information server, so that the target biometric information server determines card information of the user according to the biometric characteristic information for feedback; [0056-0060] In many embodiments of the invention, a portable device with a secure biometric processor may be presented in place of a physical payment card for a payment transaction. The portable device may retrieve stored payment card information from the secure biometric processor and provide it to a point of sale device, such as a payment terminal. In many embodiments, a biometric authentication is performed on the user before providing payment card information... sending the biometric information to a secure biometric processor on the portable device, performing a match using the captured biometric information and previously stored biometric information on the secure biometric processor, and receiving confirmation from the secure biometric processor whether any of the captured biometric information matches any of the stored biometric information (or to what degree there is a match)… The process 300 includes determining (314) a set of payment cards that are available to the user.
transmitting a transaction request to an authorization server corresponding to the card information, so that the authorization server performs authorization verification on a transaction corresponding to the transaction request; [0063] The payment terminal can decrypt the payment card information and use the decrypted payment card information to request a transaction with the associated payment card processor. In other embodiments, payment card information is encrypted and only the payment card processor has decryption key(s) or cryptographic information that is capable of decrypting the payment card information. The payment terminal can send a request for a transaction including the encrypted payment card information to the associated payment card processor and the payment card processor can decrypt the payment card information in the process of approving the transaction. In several embodiments, payment card information is transmitted from the portable device without using the application processor.
Bigioi does not expressly disclose the following, Maheshwari, however discloses:
receiving a transaction authorization verification result fed back by the authorization server; and [0068-0069], [0242] Alternatively, in some embodiments, the authorization system 14 may receive the payment authorization request via the issuer system 146, which approves or declines the request (which again may be in ISO 8583 format, and comprise a PAN, MID, transaction amount, etc.) and sends a response directly back to the payment terminal 12.
performing the transaction according to the transaction authorization verification result. [0242-243] If the transaction is authorized, the authorization system 14 performs the step of 624, whereby the payment transaction is captured and message data is generated and sent to the payment terminal 12 indicating successful authorization of the payment. At step 626, the payment terminal 12 receives message data from the authorization system 14 and generates for display 208 message data representing status of the transaction, i.e., transaction is successful or transaction is declined. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bigioi with the ability to receiving the result of the authentication of the transaction and process the transaction accordingly as taught by Maheshwari, doing so further allow to receive the payment authorization from the issuer and send the results to the terminal [0068-0069], [0242-0243]. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 3, and 30, Bigioi discloses:
wherein the method further comprises: transmitting identification information of the user to the target biometric information server, so that the target biometric information server retrieves registered biometric characteristic information corresponding to the identification information, determines whether the received biometric characteristic information and the retrieved registered biometric characteristic information refer to the same user, and determines card information corresponding to the retrieved registered biometric characteristic information as the card information of the user for feedback when the received biometric characteristic information and the retrieved registered biometric characteristic information refer to the same user. [0056-0060], [0067] In many embodiments, the request includes authentication credentials and/or biometric data of a user. In some embodiments, the request includes a user identifier of the user associated with the authentication credentials and/or biometric data... In many embodiments of the invention, a portable device with a secure biometric processor may be presented in place of a physical payment card for a payment transaction. The portable device may retrieve stored payment card information from the secure biometric processor and provide it to a point of sale device, such as a payment terminal. In many embodiments, a biometric authentication is performed on the user before providing payment card information... sending the biometric information to a secure biometric processor on the portable device, performing a match using the captured biometric information and previously stored biometric information on the secure biometric processor, and receiving confirmation from the secure biometric processor whether any of the captured biometric information matches any of the stored biometric information (or to what degree there is a match)… The process 300 includes determining (314) a set of payment cards that are available to the user.

As per claims 4, and 31, Bigioi discloses:
wherein the card information comprises: original card information that has not been subject to a tokenization processing, or card tokenization Token information that has been subject to the tokenization processing. [0063] The payment terminal can decrypt the payment card information and use the decrypted payment card information to request a transaction with the associated payment card processor. In other embodiments, payment card information is encrypted and only the payment card processor has decryption key(s) or cryptographic information that is capable of decrypting the payment card information. The payment terminal can send a request for a transaction including the encrypted payment card information to the associated payment card processor and the payment card processor can decrypt the payment card information in the process of approving the transaction. In several embodiments, payment card information is transmitted from the portable device without using the application processor.

As per claim 5, Bigioi discloses:
wherein the transmitting the biometric characteristic information to the target biometric information server comprises: transmitting the biometric characteristic information to an intermediate biometric information server, so that the intermediate biometric information server retrieves registered biometric characteristic information matching the biometric characteristic information and transmits identity information corresponding to the retrieved registered biometric characteristic information to the target biometric information server, such that the target biometric information server determines the card information of the user for feedback according to the received identity information.  [0029] Biometric identification data of a user may be captured by a portable device using any of a variety of techniques for capturing and storing biometric data on a secure biometric processor implemented in the device. Once the biometric information is stored on the secure biometric processor, the portable device may provide the biometric identification data to a credit card service to authenticate the user to a payment card service. The portable device may also use the biometric identification data when the user attempts to use the portable device to conduct a financial transaction using the payment card information from the secure biometric processor.

As per claims 6, and 33, Bigioi discloses:
wherein the transmitting the transaction request to the authorization server corresponding to the card information comprises: transmitting the transaction request to the authorization server corresponding to card information selected by the user from the card information fed back from the target biometric information server. [0044], [0063] An interface may display names of one or more payments cards for which encrypted information is stored on secure biometric processor 102 of portable device 100. The display may be arranged as a menu, a set of icons or any other graphical form. The interface may receive input from a user indicating selection of one or the payment cards to be used and the selection communicated to secure biometric processor 102. In some embodiments, the display of the user interface is generated by the application processor 106. In several embodiments, the application processor 106 may request a listing of payment cards from the secure biometric processor 102, for example, using an application program interface (API)… The payment terminal can send a request for a transaction including the encrypted payment card information to the associated payment card processor and the payment card processor can decrypt the payment card information in the process of approving the transaction. In several embodiments, payment card information is transmitted from the portable device without using the application processor.


As per claims 8 and 35, Bigioi does not expressly disclose the following, Maheshwari, however discloses:
wherein the transaction request comprises a transaction authorization verification mode selected by the user. [0014-0015], [0173], [0182-184]  Since the person conducting the transaction needs to correctly select which biometric authentication method to use with the transmitted key (e.g., correctly choose from among 10 possible fingerprints, or select iris scanning or facial recognition as the mode of authentication), an additional layer of security is added to the cardholder verification process, thereby reducing the risk of fraudulent transactions… receiving a payment request from the payment terminal, the request including cardholder data and a biometric authentication request… At step 518, the payment terminal 12 receives data representing biometric input from a purchaser and sends message data to the biometric system 18. In the embodiment with multiple biometric sensors, the message data sent to the biometric system 18 further includes the type of biometric input, e.g., fingerprint scan or retina scan… If the data representing biometric input from the purchaser matches with the reference biometric template associated with the key, then the biometric system 18, at step 526, authenticates the request. The biometric system 18 then performs the authentication step 527 of: [0183] (a) generating payment authorization request message data including an indication that the biometric input from the purchaser matches with the reference biometric template associated with the key;
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bigioi with the ability to require the user to correctly choose the correct biometric authentication method and send data representing the biometric input to authenticate a transaction request as taught by Maheshwari doing so an additional layer of security is added to the cardholder verification process, thereby reducing the risk of fraudulent transactions [0014-0015].


As per claims 9, and 36, Bigioi discloses:
wherein the biometric characteristic information comprises one or more of the following items: facial information, fingerprint information, voiceprint information, iris information and palmprint information. [0007] In a further embodiment, the set of biometric information includes a fingerprint scan.

As per claims 23, claim 23 recite substantially similar limitations to those found in claim 1, respectively.  Therefor claim 23 is rejected under the same art and rationale as claim 1.  Furthermore, Bigioi discloses an apparatus comprising a processer and computer program stored on a memory [0038-0039].
As per claims 27, claim 27 recite substantially similar limitations to those found in claim 1, respectively.  Therefor claim 27is rejected under the same art and rationale as claim 1.  Furthermore, Bigioi discloses a computer readable storage medium [0038-0039, 0042].


Claims 2 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bigioi in view of Maheshwari in view of Yue, et al. (US Patent 10,354,243 B2), “Yue”.
As per claims 2 and 29, Bigioi does not expressly disclose the following, Yue, however discloses:
wherein the method further comprises: transmitting transaction verification capability supported by a terminal device that captures the biometric characteristic information to the target biometric information server, so that the target biometric information server determines the card information of the user for feedback based on the transaction verification capability and a transaction authorization verification mode required by the authorization server.  col. 2 lines 52-57, col. 6 line 58- col. 7 line 3, In the embodiment of the present invention, a first terminal is bound with a bank card or an electronic wallet, and when a first user makes an electronic payment at the first terminal, the first terminal sends an authentication request for this electronic payment to the server. The server receives the authentication request sent by the first terminal… sending a detecting message to the second and third terminals to detect the authentication method supported by the second and third terminals; receiving the response messages sent by the second and third terminals, and according to the response messages, determining the authentication method supported by the second and third terminals;… In the embodiment of the present invention, when more than two authentication strategies matching with the authentication strategies, sending a detecting message to the second and third terminals to detect the authentication method supported by the second and third terminals; receiving the response messages sent by the second and third terminals, and according to the response messages, determining the authentication method supported by the second and third terminals; based on the authentication method supported by the second and third terminals, selecting an authentication strategy from the more than two authentication strategies matching with the authentication method supported by the second and third terminals.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bigioi with the ability to detect the supported the authentication method supported by the terminals as taught by Yue, doing so further allows the system the select the authentication strategy for an electronic payment based on the authentication methods supported by the terminal (col. 2 lines 52-57, col. 6 line 58- col. 7 line 3).

Claims 7 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bigioi in view of Maheshwari in view of Gerard, et al. (US Patent Application Publication 20190065874), “Gerard”.
As per claims 7 and 34, Bigioi discloses:
wherein the method further comprises: performing bioassay on the user; [0058-0059] In some embodiments, one or more biometrics of the user are authenticated (312). In many embodiments, biometric authentication of a user can include any or all of: capturing biometric information using one or more biometric sensors and an application processor on the portable device, sending the biometric information to a secure biometric processor on the portable device, performing a match using the captured biometric information and previously stored biometric information on the secure biometric processor, and receiving confirmation from the secure biometric processor whether any of the captured biometric information matches any of the stored biometric information (or to what degree there is a match). In further embodiments, a biometric authentication is required only when the payment amount is over a predetermined number. A biometric match token may be passed to the payment terminal to evidence that biometric(s) were validated…With a liveness check, a biometric sensor or other component of the portable device performs an action to obtain dynamic information (e.g., a physical response) from the user to verify that static information cannot be used to give a false positive. For example, a biometric sensor configured to capture an image or characteristics of a user's iris or face could be tricked by using a photo of the user's iris or face. A liveness check could include (but is not limited to) flashing a light to provoke contraction of the iris or blinking of the eye.
Bigioi does not expressly disclose the following, Gerard, however discloses:
wherein the transaction request comprises results of the bioassay. [0069] For example, authentication token 238 may be generated by associating the facial signature 234 with the card signature 236 to authenticate the user. Authentication token 238 may also be generated by combining each of the facial signature 234 (e.g. determined in step 924), card signature 236 (e.g. determined in step 922) and the results of step 926 identifying that the user is a live user. Authentication token 238 may then be used to initiate transaction approval request 144. For example, in embodiments, authentication token 238 is transmitted, as at least a part of device transaction approval request 144, from device 106 to card manager 108 and subsequently used by authenticator 118 to authenticate the transaction between user 102 and merchant 110.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bigioi with the ability to include the authentication token including the results that the user was identified as a live user as taught Gerard, doing further allows the results of the liveness test to subsequently be used to authenticate the transaction by including the results in the request message [0069].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL to Tode, Biometrics, tokenization gain steam with MasterCard, Visa commitments discloses “Today, signatures and PINs identify consumers,” said Carolyn Balfany, senior vice president of product delivery and security for MasterCard, Purchase, NY. “Biometrics is tomorrow’s scale technology, it can include unique combinations of facial and voice recognition and fingerprints to identify the individual… Using EMV, tokenization and biometrics together allows both the device and the consumer to be more surely authenticated striking at counterfeit and lost/stolen fraud. That’s powerful.” 
Robinson, et al. (US Patent Application Publication 20080147481) discloses “If the user requests that biometric data be used (e.g., to obviate the necessity of providing a credit card or other payment token), payment terminal 115 communicates with client hardware device 105 to request that biometric sensor 110 activate. Payment terminal 115 can also display a prompt for the user to, for example, place a finger on biometric sensor 110. A fingerprint image is captured by biometric sensor 110 and transmitted to client hardware device 105 (or alternatively, biometric sensor 110 converts the captured fingerprint image to a template and transmits the template to client hardware device 105 for storage). Payment terminal 115 could then request the user to enter a user identifier into payment terminal 115 which payment terminal 115 then forwards to client hardware device 105. If not already generated by biometric sensor 110, client hardware device 105 then generates a biometric template based on the fingerprint image and transmits the template and the identifier to BAS provider 155 via one or more network devices, such as hub 135. The template and user identifier can be encrypted prior to transmission. BAS provider 155 then compares the template with one or more stored registration templates to determine if a match occurs. The user identifier can be used to reduce the number of stored registration templates with which the template is compared in order to decrease processing time. In one embodiment, a user identifier could be a unique number such that the template need only be compared with a single stored registration template for verification purposes. If a match occurs, BAS provider 155 sends user record information associated with the matched stored registration template to the client hardware device 105. The user record information can be encrypted prior to transmission. Client hardware device 105 can forward a representation of user record information (e.g., representations of one or more credit cards or debit cards, an enrolling operator identifier, etc.) to payment terminal 115 to be displayed to the user. Upon a selection of a particular payment option (e.g., credit card), payment terminal 115 requests client hardware device 105 to provide the associated payment account information (e.g., credit card number) and subsequently forward the payment account information to POS workstation 120. In this manner, the above process emulates, for example, a magnetic card swipe to payment terminal 115 and POS workstation 120. Normal credit processing can then be performed using POS workstation 120 to access card/payment processing server 145.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694